Citation Nr: 0432842	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  02-00 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an August 1961 Board of Veterans' Appeals (Board) decision 
which denied the veteran's claim of entitlement to service 
connection for osteochrondritis dissecans of both knees.

2.  Whether there was clear and unmistakable error (CUE) in 
an April 1977 Board of Veterans' Appeals (Board) decision 
which denied the veteran's claim of entitlement to service 
connection for osteochrondritis dissecans of both knees. 
erroneous.


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to 
February 1961.

This matter is before the Board as an original action on 
December 2001 motions by the moving party pursuant to 
38 U.S.C.A. §§ 5109A(a) and 7111 (West 2002).  The moving 
party alleges that in decisions dated in August 1961 and 
April 1977, the Board committed CUE when it denied the 
veteran's claim of entitlement to service connection for 
osteochrondritis dissecans of both knees.  


FINDINGS OF FACT

1.  In an August 1961 decision, the Board denied the 
veteran's claim of entitlement to service connection for 
osteochrondritis dissecans of both knees.

2.  In August 1961 the correct facts, as they were known at 
the time, were before the Board, and the statutory and 
regulatory provisions extant at the time were correctly 
applied in the decision denying the claim for service 
connection for osteochrondritis dissecans of both knees.

3.  In an April 1977 decision, the Board denied the veteran's 
claim of entitlement to service connection for 
osteochrondritis dissecans of both knees.

4.  In April 1977 the correct facts, as they were known at 
the time were before the Board, and the statutory and 
regulatory provisions extant at the time were correctly 
applied in the decision denying the claim for service 
connection for osteochrondritis dissecans of both knees.


CONCLUSION OF LAW

There was no CUE in the August 1961 or April 1977 Board 
decisions, which denied the veteran's claim of entitlement to 
service connection for osteochrondritis dissecans of both 
knees.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403 
and 20.1404 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

The statutory authority for the revision of Board decisions 
on the basis of CUE is found in 38 U.S.C.A. §§ 5109A(a) and 
7111 (West 2002) which codified, without substantive change, 
the existing regulation, 38 C.F.R. § 3.105(a), providing for 
revision of RO decisions on the basis of CUE. Donovan v. 
West, 158 F.3d 1377 (Fed. Cir. 1998); Dittrich v. West, 163 
F.3d 1349, 1352 (Fed Cir. 1998).

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board on its own motion or, as is the case 
in the current matter, by a party to the decision.  38 C.F.R. 
§ 20.1400 (2003).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a).

A review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  38 C.F.R. § 20.1403(b)(1).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

The following situations do not constitute CUE: 1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; 2) the VA's failure to 
fulfill the duty to assist; 3) a disagreement as to how the 
facts were weighed or evaluated; and 4) the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(d) - (e).

The regulatory definition of CUE is based on prior rulings of 
the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), and Congress intended that the VA 
adopt the Court's interpretation of the term "CUE."  
Therefore, the jurisprudence that has evolved from years of 
court decisions is applicable in the present adjudication.

The Court has consistently stressed the rigorous nature of 
the concept of CUE, stating that such is "an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  CUE denotes "errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  "It must always be remembered that 
[CUE] is a very specific and rare kind of 'error.'"  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

A finding of CUE "must be based on the record and the law 
that existed at the time of the prior . . . decision."  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). 
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993). The mere 
misinterpretation of facts does not constitute CUE.  Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the 
error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among 
other things, the VCAA amended 38 U.S.C.A. § 5103 to clarify 
VA's duty to notify claimants and their representatives of 
any information that is necessary to substantiate the claim 
for benefits.  The VCAA codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A.  Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159).

However, in Livesay v. Principi, 15 Vet. App. 165 (2001), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA of 2000 did not apply to CUE 
matters.  In Parker v. Principi, 15 Vet. App. 407, 412 
(2002), the Court noted that in light of Livesay, it was 
unnecessary to remand a CUE claim involving a RO decision to 
the Board for readjudication with consideration of the VCAA 
of 2000.  Therefore, the VCAA of 2000 is not applicable to 
the CUE claim.

Factual Background

At the time of examination for enlistment it was noted that 
arthrotomies had been done on both knees as the result of 
injuries prior to service.  The residuals were not considered 
to be disqualifying and he entered on active duty.  An 
orthopedic consultation was requested in November 1960.  It 
was recorded that he complained of "aching cramps" of both 
knees.  There was no quadriceps weakness, and the cruciate 
and collateral ligaments were reported as stable.  In 
December 1960 the diagnosis of osteochondritis dissecans of 
both knees was confirmed by x-ray and physical examination.  
It was recommended he be admitted to a hospital after January 
1, 1961 for evaluation and disposition.  He met a Board of 
Medical Survey in January 1961 and the Board concurred in the 
diagnosis and recommended separation because of medical 
disqualification, which existed prior to service.  He was 
separated February 17 and filed a claim for disability 
compensation on February 23, 1961.

Relevant evidence on file at the time of the August 1961 
Board decision consisted of University of Oklahoma Hospital 
records dated June 1958, December 1958, and May 1961 and 
service medical records.  The decision indicated that the 
veteran had injuries to both knees prior to service, which 
required surgery, and during service he complained of his 
knees but on physical examination there was no weakness of 
musculature of the legs or instability of the knees.  X-rays 
confirmed a diagnosis of osteochondritis dissecans of the 
femoral condyles.  The decision noted that there was no 
record of intercurrent injury or disease with reference to 
the knees while the veteran was in service.  The Board 
determined that osteochondritis dissecans of the knees 
existed prior to service as the result of trauma and that 
such condition was not shown to be aggravated by active duty.

Subsequent to the August 1961 Board decision, the veteran 
reopened his claim contending that on his service entrance 
examination disability of the knees was not noted; that 
during service, physical examination and x-rays disclosed 
abnormalities of the knees; that a disorder such as the 
veteran's could be aggravated not only by direct injury but 
also by strenuous physical activity of the type required by 
shipboard duty; and that he was discharged from service 
because of his knee disability.  

Relevant evidence on file at the time of the April 1977 Board 
decision consisted of previously noted records at the time of 
the August 1961 Board decision in addition to University of 
Oklahoma Hospital operative report dated August 1964; x-rays 
report from University of Oklahoma Hospital dated June 1964; 
University of Oklahoma Hospital records dated August 1964 to 
November 1965; records from Samuel Merritt Hospital dated 
October 1969; and Stanford University Hospital records dated 
October 1970.

The decision indicated that copies of several private medical 
reports show that in 1958, the veteran underwent bilateral 
knee surgery and was noted to have osteochondritis dissecans 
of both knees.  It was noted that although he filed an 
initial claim for disability benefits very shortly after 
separation from service, it appeared that he did not receive 
significant post service treatment until 1964, when he again 
underwent knee surgery.  Available records showed that after 
surgery of 1958 he was seen in 1960 (prior to enlistment) and 
was noted to have occasional swelling of the left knee with 
extreme activity.  The Board noted that it could not be 
concluded that during the period between preservice surgery 
and active duty, the veteran's knee disorder was completely 
asymptomatic.  When he was seen in 1960, it was felt that he 
was in excellent condition.  It was particularly interesting 
to note that on follow-up examination of 1961 (after 
discharge from service) "the same impression" (of excellent 
condition) was reported.  It was not until several months 
thereafter that the veteran began experiencing recurrent knee 
symptoms.  Reportedly, at that time, significant clinical 
symptoms were not found.  The Board noted that it appeared 
that it was not until June 1964, shortly prior to being 
admitted for hospitalization and further surgery, that the 
appellant began experiencing significant symptomatology of 
his knee disorder.  By that time, he had been separated from 
service for over three years.  The Board noted that the many 
private clinical records contained in the claims folder 
failed to reveal any history whatsoever of knee problems 
related to military service.  From careful review of all 
evidence of record, the Board concluded that any knee 
complaints experienced while the veteran was on active duty 
were only temporary exacerbations of the preexisting 
condition and were not indicative of an increase in the basic 
level of disability.  

The Board noted that in regard to the previous Board of 
Veterans' Appeals decision, error was not shown to exist.  
Although the appellant had submitted considerable new 
evidence since that decision, the Board was of the opinion 
that such evidence did not establish a new factual basis on 
which the benefit sought might be granted.

Analysis

The veteran, in correspondence dated August 2004, claims that 
if he was allowed to present doctors' statements indicating 
that "it was at least as likely as not" that his knee 
disabilities were the result of aggravation in service he 
would have been granted service connection in the 1961 or 
1977 decisions.  

After review of the relevant evidence, applicable 
regulations, and the veteran's contentions it is found that 
the Board did not commit CUE in its August 1961 and April 
1977 decisions by failing to allow the veteran to submit 
doctors' statements concerning aggravation of his bilateral 
knee condition.  There are no records showing that the VA 
failed to properly apply the laws or regulations.  At the 
time of the initial decision, the medical records showed the 
veteran suffered from a bilateral knee condition prior to 
service, which was not aggravated by his military service.

To the extent the appellant argues that VA had a duty to 
provide the veteran with an opportunity to submit doctors' 
statements concerning aggravation, it is noted that a failure 
to assist would not give rise to a valid CUE claim.  See 
Shockley v. West, 11 Vet. App. 208, 213-14 (1998); Caffrey v. 
Brown, 6 Vet. App. 377, 383-84 (1994) (breach of duty to 
assist cannot constitute basis for CUE claim).  This is 
especially evident when the alleged breach is a failure to 
obtain new medical evidence as opposed to already existing 
evidence.  See Simmons v. West, 13 Vet. App. 501, 508 (2000).

In summary, it is found that neither the Board's August 1961 
nor the Board's April 1977 decision was not based on CUE as 
it represented a reasonable application of the known facts to 
the law then in existence; the veteran did not demonstrate 
that he met the criteria for entitlement to service 
connection for osteochrondritis dissecans of both knees.  The 
CUE claim, therefore, is denied.




ORDER

CUE not having been established, the motion for revision of 
the August 1961 Board decision, which denied service 
connection for entitlement to service connection for 
osteochrondritis dissecans of both knees is denied.

CUE not having been established, the motion for revision of 
the April 1977 Board decision, which denied service 
connection for entitlement to service connection for 
osteochrondritis dissecans of both knees is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



